—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered December 20, 2000, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant was serving a five-year term of probation following his conviction of the crime of attempted criminal possession of a controlled substance in the third degree when he was arrested and charged with criminal possession of a controlled substance in the third degree. Thereafter, County Court found defendant guilty of violating the terms of his probation by committing another crime, revoked his probation and sentenced him to a prison term of 4V2 to 13 Va years. Defendant appeals.
Defendant contends that the sentence imposed was harsh and excessive. We disagree. Given that defendant had served only 3V2 months of a previous term of probation when he was arrested for committing additional drug-related crimes, we find that the sentence was appropriate (see People v Dela Cruz, 282 AD2d 775 [2001]). As there are no extraordinary circumstances warranting a reduction of the sentence in the interest of justice, it will not be disturbed (see People v Murphy, 257 AD2d 766, 767 [1999], lv denied 93 NY2d 876 [1999]).
Peters, J.P., Spain, Carpinello, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed.